—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered December 1, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly found that the defendant failed to make the requisite prima facie showing that the People used their peremptory challenges in an impermissiblydiscriminatory manner (see, Batson v Kentucky, 476 US 79; People v Childress, 81 NY2d 263). Thus, the court properly did not require the People to proffer nondiscriminatory reasons for the challenges (see, Hernandez v New York, 500 US 352; People v Childress, supra).
The defendant’s remaining contentions are without merit. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.